United States Securities and Exchange Commission Washington, D.C. 20549 Form10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2008 OR [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from to Commission file number 000-08356 Xedar Corporation (Name of registrant as specified in its charter) Colorado 84-0684753 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8310 South Valley Highway, Suite 220 Englewood, CO 80112 (Address of principal executive offices) (Zip
